DETAILED ACTION
Remarks
This non-final office action is in response to the RCE amendments filled on 02/22/2022. 
Claims 1 and 16 are amended. 
Claim 20 is canceled. 
Claims 1-19 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). The provisional application No. 62/569,749, was filed on 10/09/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 10-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), and in view of US 2014/0208647 (“Carpenter”), and further in view of US 2014/0100690 (“Wurman”).
Regarding claim 1, Jones discloses a system for performing autonomous agriculture within an agriculture production environment (see [0004], where “a system is provided for processing container-grown plants positioned in a given area.”), the system comprising: 
one or more agriculture pods comprising (a) one or more plants  (see [0012], where “container-grown plants”) and (b) one or more  (see [0053], where “In accordance with one or more embodiments, each container-grown plant includes a unique identifier (e.g., an RFID tag or a barcode or quick response code). The processing station includes a reader for reading the unique identifier. Each time a robot brings a plant to the processing station, the reader interrogates the barcode or RFID tag or other identifier associated with the container in which the plant is grown. Thus, the condition of each plant at a particular time, and operations that are performed on the plant can all be recorded.”); 
a stationary robot system (see fig 1, block 16, processing station) configured to: 
collect  (see [0053], where “In accordance with one or more further embodiments, the processing station can collect and record inventory and other information on container-grown plants. Currently, nursery growers have little information or data concerning intermediate stages of plant production because such information is collected manually, which can be expensive. Nursery growers may not even know exactly how much inventory they have and where it is located on the site. In accordance with one or more embodiments, each container-grown plant includes a unique identifier (e.g., an RFID tag or a barcode or quick response code). The processing station includes a reader for reading the unique identifier. Each time a robot brings a plant to the processing station, the The processing station is in communication with the container via RFID tag and collecting/recording information based on the RFID tag on the container. Evaluating the plant condition based on the collected information, then performing the farming operations based on the evaluation/need. The condition of each container is collected and recorded based on RFID tag information.), 
perform one or more farming operations on the plants according to an operation schedule based on the collected RFID tag  (see [0015], where “The processing stations provide an enclosure in which the plants can be provided a variety of substances they need for proper growth such as, e.g., water, pesticides, or other chemicals or compounds. The amount of a substance to be dispensed on each plant can, in some embodiments, be determined based on readings from sensors in the station or on the robot.”; providing water, pesticides or other chemicals or compounds corresponds to farming operations. see also [0014], [0016] and [0017]), 
generate a first set of instructions for transporting the agriculture pods within the agriculture production environment, the first set of instructions including a destination (see  based on the identified grade, robot carries the plant and place the plants on the selective areas of the agriculture production environment. So, the processing station is generating instruction for plant placement to a given destination. See also [0018]), and 
communicate the first set of instructions to one or more mobile robots (see fig 6, 80 is a communication port. See also [0022], where “the robot and the processing station can communicate,”; see also claim 12, where “the processing station commands a robot to perform a specified action”; see also [0029], where “The robot then selectively deposits the plants on the field such that plants of the same grade are aggregated in one place.”; robot selectively deposits the plats by transporting the plants. So, station communicate the transportation instruction of the plants to the robot. see also [0020], where “The station may direct the robot to move in a particular way (slower, faster, turning left or right, etc.)”); and 
based on the first set of instructions, the one or more mobile robots (see fig 1, block 14, robot) configured to wherein the one or more mobile robots are further configured to adjust respective orientations of the agriculture pods based on a position of the stationary robot system (for the examination purposes, the claim limitation is interpreted as the mobile robot moves the agriculture pod based on the location of the stationary robot system, i.e. the mobile robot is moving the agriculture pod to the destination based on the instruction which is somewhere around the stationary robot system and mobile robot is not moving the agricultural pods to other places that is not specified/instructed. Adjust respective orientations of the agriculture pods is interpreted as placement of agriculture pods inside the stationary robot system/destination. see Jones [0018], where “One or more robots 14 (only one is shown in this example) pick up plant-holding containers (one or a small number at a time) in a pickup or source region (shown on the left side of the field in the figure) of the growing field 10. The robot 14 transports the plant-holding containers through a processing station 16,”; See also claim 12, where “the processing station commands a robot to perform a specified action”; see also [0051]).
Jones does not disclose the following limitations:
plants in a multi-tiered plant tower elevated by a riser and (b) container with plant include sensor; and 
mobile robot configured to raise the riser of the multi-tiered plant tower and execute a routing algorithm so as to determine a route, and transport the agriculture pods along the route to the destination. 
However, Park discloses a system, wherein the container with plant include sensor (see fig 1a, where 22 is a moisture sensor. See also fig 3, where plant pot is in communication with a PC for data input/output. See also [0014], where “an apparatus of digitally controlling a plant pot comprising a case connected to the outer circumference of a plant pot, … a moisture sensor drawn from the case, for detecting moisture in the soil contained in . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones to incorporate the teachings of Park by including the above feature, the container with plant include sensor, for providing accurate agricultural need (e.g. watering) of plant and avoiding inattentive care.
Jones in view of Park does not disclose the following limitations:
plants in a multi-tiered plant tower elevated by a riser; and  
mobile robot configured to raise the riser of the multi-tiered plant tower and execute a routing algorithm so as to determine a route, and transport the agriculture pods along the route to the destination. 
However, Carpenter discloses a system, wherein each agriculture pod comprises the plants in a multi-tiered plant tower elevated by a riser (see fig 1, where 2 is the tower and 12 is the riser. See also [0016], where “FIG. 1 is a front view of a first preferred embodiment of a present invention tower planter growth arrangement having several towers each comprising the same number of stacked growing pots associated with a vertically-extending support pipe that extends below ground, a stake within the lower end of the support pipe positioned both above and below ground, a horizontally-extending nutrient distribution line secured to the top of each support pipe,…. a riser under each rotation plate,”).
agriculture pod comprises the plants in a multi-tiered plant tower elevated by a riser, for reducing the cost for tower plant growth (e.g. damage from small animal can be prevented by lifting up the tower from the ground).
Jones in view of Park and Carpenter does not disclose the following limitation:  
mobile robot configured to raise the riser of the multi-tiered plant tower and execute a routing algorithm so as to determine a route, and transport the agriculture pods along the route to the destination. 
However, Wurman discloses a system, wherein mobile robot configured to raise the riser of the multi-tiered  (see fig 2, route planning module, 94; see also fig 6, block 606, route planning module generates path from the current location to destination location. see also fig 5, where an example of mobile unit moving along the generated route to reach the destination location. See also [0059], where “route planning module 94 generates a path to one or more destinations identified in the route request. Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path. After generating an appropriate path, route planning module 94 transmits a route response identifying the generated path to the requesting mobile drive unit 20 using communication interface module 98.”; see also [0035], where “Mobile drive unit 20 may be configured to rotate inventory holder 30 at appropriate times to present a particular Mobile drive unit is going underneath the frame and lifting up the frame for transporting. In order to lifting the frame up, mobile drive unit need to increase the height and decrease the height for delivery at desired location. It would be obvious to raise the multi-tiered plant tower for transportation by using the method disclosed by Wurman (transporting inventory system by lifting up using a mobile robot.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park and Carpenter to incorporate the teachings of Wurman by including the above feature to teach mobile robot configured to raise the riser of the multi-tiered plant tower and execute a routing algorithm so as to determine a route, and transport the agriculture pods along the route to the destination for preventing any damage of plants during transportation which will reduce the cost of production.
Regarding claim 2, Jones further discloses a system, comprising: a software application executing remotely from the agriculture production environment (see [0053], where “The data collected by the processing station can be transmitted to a remote data processing site for evaluation.”; see also [0057]) and configured to: 
collect the  (see [0053], where “The data collected by the processing station can be transmitted to a remote data processing site for evaluation.”; Sensor data based on the RFID tag is transmitted to a remote data processing site.), and 
present the  (see [0015], where “the amount of the substance to be dispensed can be programmed by a user.”; see also [0042], where “Each robot also includes a user interface 60 allowing users to instruct the robot as to which type of action it should perform and to input the values of certain parameters.”; as user is controlling the farming operation, so the sensor data is being presented to a user.), and 
update the operation schedule based on one or more commands received from the users (see fig 5, block 60, user interface that allow user to instruct. See also [0021], where “The station then applies an appropriate amount of water, nutrient, or other substance (or takes some other action) as the robot carries the plant through the station.”).
Jones does not explicitly disclose the container with plant include sensor. 
However, Park further discloses a system, wherein the container with plant include sensor (see fig 1a, where 22 is a moisture sensor. See also fig 3, where plant pot is in communication with a PC for data input/output. See also [0014], where “an apparatus of digitally controlling a plant pot comprising a case connected to the outer circumference of a plant pot, … a moisture sensor drawn from the case, for detecting moisture in the soil contained in the plant pot, a temperature sensor embedded in the case, for detecting the ambient temperature, an illumination sensor embedded in the case, for detecting the intensity 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones to incorporate the teachings of Park by including the above feature, the container with plant include sensor, for providing accurate agricultural need (e.g. watering) of plant and avoiding inattentive care.
Regarding claim 6, Jones in view of Park does not disclose the following limitation: wherein each agriculture pod comprises the plant tower holding the plants according to a particular growth geometry and a riser elevating the plant tower off the ground. 
However, Carpenter discloses a system, wherein each agriculture pod comprises the plant tower holding the plants according to a particular growth geometry and a riser elevating the plant tower off the ground (see fig 1, where 2 is the tower and 12 is the riser. See also [0016], where “FIG. 1 is a front view of a first preferred embodiment of a present invention tower planter growth arrangement having several towers each comprising the same number of stacked growing pots associated with a vertically-extending support pipe that extends below ground, a stake within the lower end of the support pipe positioned both above and below ground, a horizontally-extending nutrient distribution line secured to the top of each support pipe,…. a riser under each rotation plate,”; particular growth geometry corresponds to vertically-stacked arrangements).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park to incorporate the teachings of Carpenter by including the above feature, wherein each agriculture pod comprises a plant tower holding the plants according to a particular growth geometry and a riser elevating the plant tower off the ground, for reducing the cost for tower plant growth (e.g. damage from small animal can be prevented by lifting up the tower from the ground).
Regarding claim 10, Jones further discloses a system wherein the robot transport the plant container by grasping (see [0043], where “The robot includes a plant container transport mechanism 62, which includes a gripper controlled by the controller subsystem to grasp and pick up or deposit a plant holding container.”). 
Jones in view of Park and Carpenter does not disclose a system, wherein the mobile robot transports the agriculture pod by (a) moving under the riser, (b) increasing the height of the mobile robot until the riser is not in contact with the ground, (c) transporting the agriculture pod to a desired location within the agriculture production environment, and (d) decreasing the height of the mobile robot until the riser is in contact with the ground at the desired location.
However, Wurman further discloses a mobile robot for transporting items, wherein the mobile robot transports the (see fig 3, where an example mobile drive unit is shown. see [0030], where “Mobile drive units 20 transport inventory holders 30 between points within a workspace 70 in response to commands communicated by management module 15.”) by (a) moving under the riser, (b) increasing the height of the mobile robot until the riser is not in contact with the ground, (c) transporting the  (see [0032], where “Mobile drive units 20 move inventory holders 30 between locations within Mobile drive unit is going underneath the frame and lifting up the frame for transporting. In order to lifting the frame up, mobile drive unit need to increase the height and decrease the height for delivery at desired location.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park and Carpenter to incorporate the teachings of Wurman by including the above feature to teach the mobile robot transports the agriculture pod by (a) moving under the riser, (b) increasing the height of the mobile robot until the riser is not in contact with the ground, (c) transporting the agriculture pod to a desired location within the agriculture production environment, and (d) decreasing the height of the mobile robot until the riser is in contact with the ground at the desired location for preventing any damage of plants during transportation which will reduce the cost of production.
Regarding claim 11, Jones further discloses a system, wherein the farming operations comprise one or more of seeding, watering, harvesting, or monitoring the plants (see [0015], where “The processing stations provide an enclosure in which the plants can be provided a .
Regarding claim 12, Jones further discloses a system, wherein the mobile robot locally executes a route planning algorithm to determine routes for moving within the agriculture production environment based on the first set of instructions (see fig 5, see also [0036], where “The robot is also able to detect a physical marker such as a boundary marker to guide the robot to or through a processing station and locate a destination area to deposit plant-holding containers that have been processed.”; see also [0037], where “The robot includes a microprocessor-based controller subsystem 56 for controlling operation of the robot in performing programmed behaviors.”; see also [0044], where “The controller subsystem controls the drive subsystem (e.g., a motor) to detect and follow a boundary marker to lead the robot to a processing station or an area to pick up or deposit a plant-holding container as discussed above.”; control subsystem is controlling the robot to go from one position to other that include route determination from detected physical boundary.).
Regarding claim 16, Jones further discloses a method for performing autonomous agriculture within an agriculture production environment (see [0004], where “a system is provided for processing container-grown plants positioned in a given area.”), the method comprising: 
detecting an agriculture pod within a stationary robot system, wherein the agriculture pod comprises (a) one or more plants  (see and (b) one or more (see [0053], where “In accordance with one or more further embodiments, the processing station can collect and record inventory and other information on container-grown plants. Currently, nursery growers have little information or data concerning intermediate stages of plant production because such information is collected manually, which can be expensive. Nursery growers may not even know exactly how much inventory they have and where it is located on the site. In accordance with one or more embodiments, each container-grown plant includes a unique identifier (e.g., an RFID tag or a barcode or quick response code). The processing station includes a reader for reading the unique identifier. Each time a robot brings a plant to the processing station, the reader interrogates the barcode or RFID tag or other identifier associated with the container in which the plant is grown. Thus, the condition of each plant at a particular time, and operations that are performed on the plant can all be recorded. The robot or the processing station may also be configured to know the position of a container-grown plant on the site, which then ties the production information with the location of each plant within the operation.”; see also claim 14, where “wherein each container-grown plant includes a machine-readable unique identifier, and wherein the processing station includes a device for reading the unique identifier of each container-grown plant processed by the processing station.”; see also [0014-0016]. The processing station is in communication with the container via RFID tag and collecting/recording information based on the RFID tag on the container. Evaluating the plant condition based on the collected information, then performing the farming operations based on the evaluation/need. The condition of each container is collected and recorded based on RFID tag information. RFID tag corresponds to sensor. RFID tag receives and sends signal.);
collecting, by the stationary robot system (see fig 1, block 16, processing station),  (see [0053], where “the processing station can collect and record inventory and other information on container-grown plants.”; processing station is in communication with container via RFID tag. The condition of each container is collected and recorded based on RFID tag information.); 
performing, by the stationary robot system one or more, farming operations on the plants according to an operation schedule based on the collected sensor data (see [0015], where “The processing stations provide an enclosure in which the plants can be provided a variety of substances they need for proper growth such as, e.g., water, pesticides, or other chemicals or compounds. The amount of a substance to be dispensed on each plant can, in some embodiments, be determined based on readings from sensors in the station or on the robot.”; providing water, pesticides or other chemicals or compounds corresponds to farming operations. see also [0014], [0016] and [0017]);
communicating, by the stationary robot system (see fig 6, 80 is a communication port. See also [0022], where “the robot and the processing station can communicate,”; see also claim 12, where “the processing station commands a robot to perform a specified action”; see also [0029], where “The robot then selectively deposits the plants on the field such that plants of the same grade are aggregated in one place.”; robot selectively deposits the plats by transporting the plants. So, station communicate the transportation instruction of the plants to the robot. see also [0020], where “The station may direct the robot to move in a particular way , one or more instructions to a mobile robot (see fig 1, block 14, robot) instructing the robot to  (see also [0013], where “The robot that carried the plant or another robot then transports the plant to a given destination location in the growing field.”; See also [0018], where “One or more robots 14 (only one is shown in this example) pick up plant-holding containers ( one or a small number at a time) in a pickup or source region (shown on the left side of the field in the figure) of the growing field 10. The robot 14 transports the plant-holding containers through a processing station 16,”; see also [0029], where “Once identified, the station communicates the grade of the plant to the robot. The robot then selectively deposits the plants on the field such that plants of the same grade are aggregated in one place.”; based on the identified grade, robot carries the plant and place the plants on the selective areas of the agriculture production environment. So, the processing station is generating instruction for plant placement to a given destination. see also [0051]); and
based on the one or more instructions, the one or more mobile robots (see fig 1, block 14, robot)  (see [0018], where “One or more robots 14 (only one is shown in this example) pick up plant-holding containers (one or a small number at a time) in a pickup or source region (shown on the left side of the field in the figure) of the growing field 10. The robot 14 transports the plant-holding containers ; and
based on a position of the stationary robot system,  the one or more mobile robots adjusting an orientation of the agriculture pods (for the examination purposes, the claim limitation is interpreted as the mobile robot moves the agriculture pod based on the location of the stationary robot system, i.e. the mobile robot is moving the agriculture pod to the destination based on the instruction which is somewhere around the stationary robot system and mobile robot is not moving the agricultural pods to other places that is not specified/instructed. Adjust respective orientations of the agriculture pods is interpreted as placement of agriculture pods inside the stationary robot system/destination. see Jones [0018], where “The robot 14 transports the plant-holding containers through a processing station 16,”; See also claim 12, where “the processing station commands a robot to perform a specified action”; see also [0051]).
Jones does not disclose the following limitations:
plants in a multi-tiered plant tower elevated by a riser and (b) container with plant include sensor; 
 robot to raise the riser of the multi-tiered plant tower so as to move; and 
the one or more mobile robots executing a routing algorithm so as to determine a route, and the one or more mobile robots transporting the agriculture pod along the route to the destination.
However, Park further discloses a system, wherein the container with plant include sensor (see fig 1a, where 22 is a moisture sensor. See also fig 3, where plant pot is in . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones to incorporate the teachings of Park by including the above feature, the container with plant include sensor, for providing accurate agricultural need (e.g. watering) of plant and avoiding inattentive care.
Jones in view of Park does not disclose the following limitations:
plants in a multi-tiered plant tower elevated by a riser;
robot to raise the riser of the multi-tiered plant tower so as to move; and 
the one or more mobile robots executing a routing algorithm so as to determine a route, and the one or more mobile robots transporting the agriculture pod along the route to the destination.
However, Carpenter further discloses a system, wherein each agriculture pod comprises one or more plants in a multi-tiered plant tower elevated by a riser (see fig 1, where 2 is the tower and 12 is the riser. See also [0016], where “FIG. 1 is a front view of a first preferred embodiment of a present invention tower planter growth arrangement having several towers each comprising the same number of stacked growing pots associated with a  a riser under each rotation plate,”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park to incorporate the teachings of Carpenter by including the above feature, agriculture pod comprises one or more plants in a multi-tiered plant tower elevated by a riser, for reducing the cost for tower plant growth (e.g. damage from small animal can be prevented by lifting up the tower from the ground).
Jones in view of Park and Carpenter does not disclose the following limitations: 
robot to raise the riser of the multi-tiered plant tower so as to move; and 
the one or more mobile robots executing a routing algorithm so as to determine a route, and the one or more mobile robots transporting the agriculture pod along the route to the destination.
However Wurman further discloses a system, wherein a robot to raise the riser of the multi-tiered  (see [0035], where “Mobile drive unit 20 may be configured to rotate inventory holder 30 at appropriate times to present a particular face and the bins associated with that face to an operator or other components of inventory system 10.”; See also fig 4, where 30 is inventory holder, that include multiple storage bins and multiple shelves are stacked vertically on top of another. At least four shelves are shown on the fig 4; 320 storage bins; see also [0080], where “For example, in the illustrated embodiment, frame 310 includes four legs 328 that form device openings 326 and allow mobile drive unit 20 Mobile drive unit is going underneath the frame and lifting up the frame for transporting. In order to lifting the frame up, mobile drive unit need to increase the height and decrease the height for delivery at desired location. It would be obvious to raise the multi-tiered plant tower for transportation by using the method disclosed by Wurman (transporting inventory system by lifting up using a mobile robot.); and 
the one or more mobile robots executing a routing algorithm so as to determine a route, and the one or more mobile robots transporting the  (see fig 2, route planning module, 94; see also fig 6, block 606, route planning module generates path from the current location to destination location. see also fig 5, where an example of mobile unit moving along the generated route to reach the destination location. See also [0059], where “route planning module 94 generates a path to one or more destinations identified in the route request. Route planning module 94 may implement any appropriate algorithms utilizing any appropriate parameters, factors, and/or considerations to determine the appropriate path. After generating an appropriate path, route planning module 94 transmits a route response identifying the generated path to the requesting mobile drive unit 20 using communication interface module 98.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park and Carpenter to incorporate the teachings of Wurman by including the above feature to teach robot to raise the riser of the multi-tiered plant tower so as to move; and the one or more mobile robots executing a routing algorithm so as to determine a route, and the one or more mobile robots transporting the agriculture pod along the route to the destination, for preventing any damage of plants during transportation which will reduce the cost of production.
Regarding claim 17, Jones further discloses a method, comprising: 
communicating, by the stationary robot system, the collected  (see [0053], where “The data collected by the processing station can be transmitted to a remote data processing site for evaluation. …. The data collected by the processing station can be transmitted to a remote data processing site for evaluation.”; Sensor data based on the RFID tag is transmitted to a remote data processing site. See also [0015], where “the amount of the substance to be dispensed can be programmed by a user.”; see also [0042], where “Each robot also includes a user interface 60 allowing users to instruct the robot as to which type of action it should perform and to input the values of certain parameters.”; as user is controlling the farming operation, so the sensor data is being presented to a user. see also [0057]); and 
in response to communicating the  (see fig 5, block 60, user interface that allow user to instruct. See also [0021], where “The station then applies an appropriate amount of water, nutrient, or other substance (or takes some other action) as the robot carries the plant through the station.”).
Jones does not explicitly disclose the container with plant include sensor. 
However, Park further discloses a system, wherein the container with plant include sensor (see fig 1a, where 22 is a moisture sensor. See also fig 3, where plant pot is in communication with a PC for data input/output. See also [0014], where “an apparatus of digitally controlling a plant pot comprising a case connected to the outer circumference of . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones to incorporate the teachings of Park by including the above feature, the container with plant include sensor, for providing accurate agricultural need (e.g. watering) of plant and avoiding inattentive care.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 above, and in view of US 2014/0053462 (“Wei”), and further in view of US 2014/0258173 (“Blanchard”). 
Regarding claim 3, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein each sensor module comprises a temperature sensor, a moisture sensor.
However, Wei discloses a sensor-based plant tracking system, wherein each sensor module comprises a temperature sensor, a moisture sensor (see [0030], where “In one embodiment, identification tag 50 includes one or more sensors 85 for measuring an environmental characteristic. Exemplary environmental characteristics include pressure, .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Wei by including the above feature, wherein each sensor module comprises a temperature sensor, a moisture sensor, for maintaining a chain of custody for plants.
Jones in view of Park, Carpenter, Wurman and Wei does not disclose the sensor module comprises a light sensor. 
However, Blanchard discloses a plant system wherein the plant container (sensor module) comprises a light sensor (see [0038], where “In operation, sensors 120 may be placed nearby or within an environment, such as a container, other container, greenhouse, or land where a plant is cultivated. For example, and without limitation, all or a portion of a sensor 120 may be disposed within the soil or other growth medium in which a plant is being cultivated in order to sense a growing condition such as moisture, nutrient, or pH levels within the soil and/or growing conditions such as ambient temperature and light.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter, Wurman and Wei to incorporate the teachings of Blanchard by including the above feature, comprises a light sensor, for identifying efficient growing conditions and eliminating assumptions regarding growing conditions.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), and in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 above, and further in view of US 2014/0053462 (“Wei”). 
Regarding claim 4, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein the sensor module comprises an ion-selective sensor. 
However, Wei further discloses a sensor-based plant tracking system, wherein the sensor module comprises an ion-selective sensor (see [0030], where “In one embodiment, identification tag 50 includes one or more sensors 85 for measuring an environmental characteristic. Exemplary environmental characteristics include pressure, temperature, moisture, humidity, chemical presence or reactivity, strain, and other suitable measurable characteristics.”; chemical presence measuring sensor include ion-selective sensor. Ion-selective sensors are a class of chemical sensors. Per [0033] of submitted PGPUB of this application, ion-selective sensors are measuring presence of Ca, K, Mg etc.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Wei by including the above feature, wherein the sensor module comprises an ion-selective sensor, for maintaining a chain of custody for plants.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), and in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 , as applied to claim 1 above, and further in view of US 2014/0258173 (“Blanchard”). 
Regarding claim 5, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein each sensor module comprises a wireless networking antenna for communicating with the stationary robot system.
 However, Blanchard further discloses a system, wherein each sensor module comprises a wireless networking antenna for communicating with the stationary robot system (see [0043], where “sensors 120 may be coupled to the intermediate device via a wired (such as Universal Serial Bus) or wireless (such as BLUET001H) communication link and/or via network 110.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Blanchard by including the above feature, wherein each sensor module comprises a wireless networking antenna for communicating with the stationary robot system, for identifying efficient growing conditions and eliminating assumptions regarding growing conditions.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), and in view of US 2014/0208647 (“Carpenter”), and further in view of US 2014/0100690 (“Wurman”), as applied to claim 1 and 6 above, and further in view of US 2009/0077876 (“Eghbal”).
Regarding claim 7, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein the particular growth geometry is a spiral geometry.
 However, Eghbal discloses a system, wherein the particular growth geometry is a spiral geometry (see fig 9 and 10, where multiple pot holders spaced around a pole 15 forming a spiral configuration. See also [0037], where “The stacked plant growing pot holders 14 are offset in a spiral-configuration the height of the cylindrical hub 104 spaces each plant growing pot holder 14 to provide clearance for a plant growing in each pot 12.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Eghbal by including the above feature, wherein the particular growth geometry is a spiral geometry, for compact stacking/storage of plants which will accommodate larger amount of plants and eventually increase the efficiency of agricultural production.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), and in view of US 2014/0208647 (“Carpenter”), and further in view of US 2014/0100690 (“Wurman”), as applied to claim 1 and 6 above, and further in view of US 2010/0291620 (“Abrams”).
Regarding claim 8, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein the particular growth geometry is a pyramid geometry.
 However, Abrams discloses a system, wherein the particular growth geometry is a pyramid geometry (see fig 10, where a cross section of vertical planting system with pyramid pyramid configuration positions troughs 920 in an overlapping stacked configuration such that the distance D between plants in adjacent rows 1420 is small.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Abrams by including the above feature, wherein the particular growth geometry is a pyramid geometry, for maximizing the stacking/storage of plants which will accommodate larger amount of plants and eventually increase the efficiency of agricultural production.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 and 6 above, and further in view of US 4,779,378 (“Mason”).
Regarding claim 9, Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: wherein the particular growth geometry is a cylinder geometry.
 However, Mason discloses a system, wherein the particular growth geometry is a cylinder geometry (see fig 1, where a vertical multi-plant stacking holder is shown that forms a cylindrical geometry/shape. See also col. 1 lines 18-34, where “This invention relates to a modular plant holder having a base portion and generally cylindrical upstanding sides.”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to wherein the particular growth geometry is a cylinder geometry, for compact stacking/storage of plants which will accommodate larger amount of plants and eventually increase the efficiency of agricultural production.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 above, and further in view of US 2002/0088173 (“Hessel”). 
Regarding claim 13, Jones further discloses a system, wherein the stationary robot system is manipulating the plants in the agriculture pods to perform the farming operations (see [0015], where “The processing stations provide an enclosure in which the plants can be provided a variety of substances they need for proper growth such as, e.g., water, pesticides, or other chemicals or compounds.”; see also [0019], where “Non-limiting examples of operations include, spraying the plant with pesticides or herbicides, watering, pruning, mechanical weeding, grading, and sorting.”; Processing station has an enclosure and providing mechanical weeding.).
Jones in view of Park, Carpenter and Wurman does not explicitly discloses a system, wherein the robot system comprises one or more robot arms.
However, Hessel discloses a system, wherein the robot system comprises one or more robot arms for manipulating the plants in the agriculture pods to perform the farming operations (see fig 4, where 44 is robotic arm. See also [148], where “Seeds are removed from 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Hessel by including the above feature, wherein the robot system comprises one or more robot arms for manipulating the plants in the agriculture pods to perform the farming operations, for selecting automatic agricultural production system for reducing labor and cost. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 above, and further in view of US 2018/0168141 (“Tanner”). 
Regarding claim 14, Jones discloses a stationary robot system (see fig 1, block 16, processing station). 
Jones in view of Park, Carpenter and Wurman does not disclose the following limitation (the robot system comprises one or more cameras for capturing images of the plants in the agriculture pods). 
However, Tanner discloses a system, wherein the robot system comprises one or more cameras for capturing images of the plants in the agriculture pods (see fig 1, block 51 is .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Tanner by including the above feature, wherein the robot system comprises one or more cameras for capturing images of the plants in the agriculture pods, for selecting automatic treatment needed based on the captured images without harming others.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 1 above, and in view of  US 2018/0168141 (“Tanner”), as applied to claim 14 above, and further in view of US 2017/0030877 (“Miresmailli”). 
Regarding claim 15, Jones in view of Park, Carpenter, Wurman and Tanner does not disclose the following limitation: wherein the images are communicated to one or more remote software applications for display to a user.
 However Miresmailli discloses a system, wherein the images are communicated to one or more remote software applications for display to a user (see fig 1, block 170; see also [0059], where “DPU 140 analyzes the sensor data and sends information regarding the crop to an individual 180, such as a grower and or/other parties via one or more end-user devices, such as a smart phone 170a and/or a computer 170b.”; see also [0070], see also [0136], where “one .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter, Wurman and Tanner to incorporate the teachings of Miresmailli by including the above feature, wherein the images are communicated to one or more remote software applications for display to a user, for re-creating desirable growing conditions, thus enhancing performance of the crop in subsequent plantings.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 16 above, and further in view of US 2015/0223416 (“Eng”). 
Regarding claim 18, Jones discloses a stationary robot system (see fig 1, block 16, processing station); and 
the mobile robot (see fig 1, block 14, robot).
Jones in view of Park, Carpenter and Wurman does not disclose the following limitations:
 receiving weather forecast data; and 
updating one or more of the operation schedule or the instructions communicated based on the weather forecast data.
However, Eng discloses a method, comprising: 
receiving weather forecast data (see [0013], where “a method may include receiving, by a computing device, weather prediction information associated with a property,”; see also fig 8, where an example process for a sprinkler controller to receive and process weather prediction information is shown. see also [0174]. Eng teaches a method wherein a computer device is receiving weather forecast data. It will be obvious to receive weather forecast data by a stationary robot using the same method of Eng.); and
updating one or more of the operation schedule or the instructions communicated based on the weather forecast data (see [0013], where “updating the sprinkling schedule based on a comparison between the sprinkling schedule and the weather prediction information over the time period.”; see also [0174]. sprinkling schedule corresponds to operation schedule. Sprinkling schedule is communicated to the property associated with that sprinkler controller. It would be obvious to update the operation schedule to the mobile robot by a controller using the same method of Eng.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park to incorporate the teachings of Eng by including the above feature, receiving weather forecast data; and updating one or more of the operation schedule or the instructions communicated based on the weather forecast data, for minimizing/ optimizing operation schedule (e.g. watering is not needed if rains) which will eventually reduce the agricultural cost and increase the efficiency.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0110341 (“Jones”), in view of US 2004/0030606 (“Park”), in view of US 2014/0208647 (“Carpenter”), and in view of US 2014/0100690 (“Wurman”), as applied to claim 16 above, and in view of US 2018/0168141 (“Tanner”), and further in view of US 2017/0030877 (“Miresmailli”). 
Regarding claim 19, Jones further discloses a stationary robot system (see fig 1, block 16, processing station).
 Jones in view of Park, Carpenter and Wurman does not disclose the following limitation: 
capturing, by the robot system, one or more images of the plants while executing the operation schedule. 
However, Tanner further discloses a method, comprising: 
capturing, by the robot system, one or more images of the plants while executing the operation schedule (see fig 1, block 51 is camera. see also [0033], where “A camera 51 is mounted on the structure for capturing images of the ground in front of the robot, or under the robot, in order to recognize plants to be treated from other plants, and to navigate.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter and Wurman to incorporate the teachings of Tanner by including the above feature, capturing, by the robot system, one or more images of the plants while executing the operation schedule, for selecting automatic treatment needed based on the captured images without harming others.
communicating, by the robot system, the images to a remote software application. 
However Miresmailli further discloses a method, wherein communicating, by the robot system, the images to a remote software application (see fig 1, block 170; see also [0059], where “DPU 140 analyzes the sensor data and sends information regarding the crop to an individual 180, such as a grower and or/other parties via one or more end-user devices, such as a smart phone 170a and/or a computer 170b.”; see also [0070], see also [0136], where “one or more cameras or imaging devices are used primarily for verification purposes (e.g. so that a grower can inspect a photographic or video image of a plant that has been assessed by the automated system as having a problem, without having to physically go to the plant to visually inspect it).”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Jones in view of Park, Carpenter, Wurman and Tanner to incorporate the teachings of Miresmailli by including the above feature, wherein communicating, by the robot system, the images to a remote software application, for re-creating desirable growing conditions, thus enhancing performance of the crop in subsequent plantings.
Response to Arguments
Applicant’s arguments filled on 02/22/2022, with respect to claims 1-19, have been considered but they are not persuasive. 
The Applicant contends that:

The Examiner disagrees:
Submitted specification and arguments describe that the mobile robot may adjust the agricultural pod to be oriented in a particular way with respect to the robot arms of the stationary robot system, see at least [0043] of PGPUB of submitted specification. However, the claim limitation does not recite that. 
For the examination purposes adjust respective orientations of the agriculture pods based on a position of the stationary robot system is interpreted as the mobile robot moves the agriculture pod based on the location of the stationary robot system, i.e. the mobile robot is moving the agriculture pod to the destination based on the instruction which is somewhere around the stationary robot system and mobile robot is not moving the agricultural pods to other places that is not specified/instructed. Adjust respective orientations of the agriculture pods is interpreted as placement of agriculture pods inside the stationary robot system/destination.

Jones does not explicitly disclose a routing algorithm for generating/determining the route for transportation.
However, Wurman discloses a mobile robot for transporting inventory system wherein a route planning module generate path from source location to destination location. The route planning module determine route by executing computer algorithms (see citation above and [0059], fig 5 and 6 of Wurman). 
Wurman discloses a mobile robot that lift up/ raise the multi-tiered inventory system and transport the inventory system following generated route by route planning module. Carpenter discloses a multi-tiered planter growth arrangement (see at least fig 1 and citation above). So, it would be obvious to raise and transport the multi-tiered plant tower disclosed by Carpenter for transportation by using the method disclosed by Wurman (transporting inventory system by lifting up using a mobile robot).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3664           
/HARRY Y OH/Primary Examiner, Art Unit 3664